Delaplaine, J.,
delivered the opinion of the Court.
This application was filed by George Kirk, a prisoner in the Maryland Penitentiary, for leave to appeal from the denial of a writ of habeas corpus.
Petitioner was tried before Judge James Clark and a jury in the Circuit Court for Howard County on December 7, 1953, on a criminal information charging him with six crimes: (1) assault with intent to murder, (2) assault, (3) robbery with a deadly weapon, (4) robbery, (5) larceny, and (6) carrying a concealed deadly *660weapon. The jury found petitioner guilty on all six counts of the information, .and Judge Clark sentenced him to confinement in the Maryland Penitentiary for the period of 20 years.
Petitioner challenged the legality of the sentence. He contended that Judge Clark did not impose a separate sentence on the verdict on each count; that he had no power to impose any sentence heavier than that prescribed for assault with intent to murder, the most serious of the six charges; and that the maximum penalty for that crime is imprisonment for the term of 15 years.
Petitioner admitted that he was convicted of the crime of robbery with a deadly weapon. The Code provides that every person convicted of the crime of robbery with a deadly weapon shall be sentenced to imprisonment for not more than twenty years. Code (1951), Art. 27, sec. 574A.
It is clear from petitioner’s own statement that the sentence imposed upon him did not exceed the maximum penalty prescribed by the statute.

Application denied, with costs.